DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aqad et al (10,495,968).
Aqad et al disclose a resist composition comprising an iodine-containing polymer. The polymer comprises a unit falling within the scope of the instant claims.


    PNG
    media_image1.png
    336
    295
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    429
    276
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    27
    265
    media_image3.png
    Greyscale

X may be an amino group, thus –NH2, or –NR2. Preferred monomers of the reference include those below, wherein the instant X1 is an ester group, and X2 is a divalent hydrocarbon group comprising an ester bond, and when the units comprise a substituent such as the amino groups described above, the monomers meet the limitations of the instant claims 1 and 2.

    PNG
    media_image4.png
    81
    272
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    77
    264
    media_image5.png
    Greyscale


Additional units include those having acid labile group, lactone, hydroxyl, and PAGs, of the instant formulas (b1), (d2),and (d3) (see columns 11-16, 21-24; instant claims 3-6). Furthermore, reference formula (III) wherein the instant Y2 is an ester or single bond, R14 is phenylene, and wherein W may be
    PNG
    media_image6.png
    127
    268
    media_image6.png
    Greyscale

as set forth in column 13, and meeting the limitations of the instant formula (b2) in the instant claim 4. 
The composition further comprises an additional non-polymeric PAG (column 27; instant claim 7), a solvent (instant claim 8; examples, a quencher (instant claim 9; column 27), and a surfactant (instant claim 10; column 27; table 3). 
The method of forming a pattern includes the steps as claimed, and the exposure is preferably ArF, electron beam, or EUV (column, 28, examples; instant claims 11 and 12). 
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Aqad et al, choosing as the iodine-containing monomeric unit, that comprising a amine substituent as taught by the reference, the resultant monomer, polymer, composition, and method would also meet the limitations of the instant claims
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (2020/0026188).
Maruyama discloses a resist composition comprising a polymer comprising an iodine atom, and may comprise additional substitutents, including amino groups as instantly claimed. 



    PNG
    media_image7.png
    369
    328
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    125
    323
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    97
    316
    media_image9.png
    Greyscale


The groups taught for RXB include –NH2, and organic groups which may contain hetero atoms, such as –NHR’-. 
Examples of the monomer include those below, wherein the one of the instant is phenylene or an ester bond, and X2 is a single bond, and as noted above, amine substituents meet the limitations of the instant claims may be present, thus meeting the limitations of the instant claims 1 and 2:

    PNG
    media_image10.png
    171
    96
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    141
    90
    media_image11.png
    Greyscale

The generic formula further teaches groups for X1 and X2 (see L1 and L2):

    PNG
    media_image12.png
    194
    321
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    141
    327
    media_image13.png
    Greyscale


The polymer further comprises a structural unit (I), comprising an acid labile group falling within the scope of the instant (b1)(instant claims 3 and 4):

    PNG
    media_image14.png
    376
    337
    media_image14.png
    Greyscale

The polymer further comprises lactone group-containing units and units comprising a –OH group (structural unit (III); instant claim 5). 
The composition further comprises a PAG ([0160]; instant claim 7), a solvent (examples, [0218] instant claim 8), a base (quencher; [0227]; instant claim 9), and a surfactant (instant claim 10; [0230]). 
The method of forming a pattern includes the steps as claimed, and the exposure is preferably ArF, electron beam, or EUV ([0239], [0244], examples, claims 5 and 6; instant claims 11 and 12). 
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Maruyama, choosing as the iodine-containing monomeric unit, that comprising a amine substituent as taught by the reference, the resultant monomer, polymer, composition, and method would also meet the limitations of the instant claims.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al (JP2015-161823 and its machine translation).
Kawabata et al disclose a Kawabata et al disclose a resist composition and pattern-forming method using electron beam of EUV (claims 11 and 12; [0409]-[0415], wherein underlayers may be present on the substrate, and the resist layer is coated, dried, exposed, and developed to form a pattern) including an iodide-containing monomer having a structure similar to that of the instant formula (I):

    PNG
    media_image15.png
    104
    210
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    113
    145
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    66
    86
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    58
    112
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    49
    60
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    52
    53
    media_image20.png
    Greyscale
 
    PNG
    media_image21.png
    47
    104
    media_image21.png
    Greyscale


The reference further teaches that the aryl group may be further substituted by halogens, -OH groups, alkyl, alkoxy, carboxyl, cynao, and amino groups (-NH2, -NHR, -NR2; [0249], [0256]), with non-limiting examples in [0260].
Additional monomers includes those as described by the instant claims 3-6, wherein nits meeting the structural limitations of (b1), lactones, and (d3), with additoanl examples in P-15 (instant (b2)) and P-11 (instant (d2)), and (d) (see [220]): 

    PNG
    media_image22.png
    81
    61
    media_image22.png
    Greyscale

    PNG
    media_image23.png
    86
    73
    media_image23.png
    Greyscale

    PNG
    media_image24.png
    67
    56
    media_image24.png
    Greyscale

    PNG
    media_image25.png
    94
    54
    media_image25.png
    Greyscale

    PNG
    media_image26.png
    137
    141
    media_image26.png
    Greyscale

    PNG
    media_image27.png
    81
    73
    media_image27.png
    Greyscale

The photoresist comprises a solvent, and a non-polymerizable PAG (instant claims 4, and 6 -8). The method of forming a device includes the steps as set forth by the instant claim 10, and the layer dried onto the substrate meets the limitations of the instant claim 9.
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the composition and monomer as described above, wherein the group Ar is as set forth above, comprises an additional substituent as suggested by the reference, wherein the substituent is an amino group. The resultant monomer would also meet the limitations of the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722